Citation Nr: 1143964	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-06 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for the service-connected residuals of prostate cancer prior to November 8, 2007, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in July 2006 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As an initial matter, the Board notes that the Veteran's substantive appeal form (VA Form 9) is not of record.  However, the Veteran's representative's cover sheet referencing the timely submission of the Veteran's substantive is of record, and the record reflects that the RO has accordingly developed the Veteran's appeal.  Given VA's action indicating that the Veteran's claim is indeed in appellate status, the Board finds that it is appropriate to exercise jurisdiction over this claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).


FINDINGS OF FACT

1.  Voiding dysfunction is the predominant residual of the Veteran's prostate cancer. 

2.  Prior to November 8, 2007, the evidence fails to reflect that the Veteran wore  absorbent materials to treat urinary incontinence, voided every two to three hours during the day or twice each night, experienced any urinary tract infections or catheterizations, or reported a markedly diminished strength urine stream or an inability to empty his bladder.

3.  As of November 8, 2007, the Veteran's prostate cancer residuals did not require the use of an appliance or the wearing of absorbent materials that need to be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to November 8, 2007, and a rating in excess of 40 percent thereafter, for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In the instant case, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify with regard to the Veteran's prostate cancer residuals service connection claim was satisfied by a letter issued in November 2005; therefore, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided on appeal has been obtained, including the Veteran's VA and private treatment records.  In order to assess the current severity of the Veteran's service-connected prostate cancer residuals, the Veteran was provided appropriate VA examinations.  The Board finds that these examinations are adequate for rating purposes, as they contain findings relevant to the rating criteria, and neither the Veteran nor his representative have argued that they are deficient.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran is seeking an increased rating for the service-connected residuals of his radiated prostate cancer.  The Veteran is in receipt of a noncompensable evaluation prior to November 8, 2007, and a 40 percent evaluation thereafter.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's prostate cancer is evaluated pursuant to Diagnostic Code 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

The evidence of record reflects that in 2000, prior to the instant rating period, the Veteran was diagnosed with prostate cancer, and he underwent a series of radiation treatments that same year, after which there has been no recurrence of his cancer.  
Accordingly, a 100 percent evaluation is no longer assignable, and the Board must consider the rating criteria of the predominant disability as voiding dysfunction or a renal dysfunction, to determine if the assignment of an increased rating is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

According to the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following sections provide descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision-maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.

Evaluations of renal dysfunction are assigned under 38 C.F.R. § 4.115b, which provides that a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest evaluation of 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a noncompensable (zero percent) evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.

Finally, in cases of urinary tract infections, a 10 percent evaluation is warranted for long-term drug therapy, with one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent evaluation contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In cases of poor renal function, the urinary tract infection is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115a.

At the outset of this discussion, the Board notes that the Veteran is separately service-connected for erectile dysfunction as a residual of his prostate cancer, and his assigned rating is not the subject of this appeal.  Accordingly, the evidence below will not discuss the Veteran's erectile dysfunction symptomatology as referenced in his genitourinary treatment records and examination reports.

A December 2005 private treatment record reflects the Veteran's report of experiencing dysuria (painful urination), urinary frequency, urinary hesitancy, and urinary urgency, as well as right-sided flank pain.

The Veteran underwent a VA genitourinary examination in May 2006 to assess the residual disability resulting from his irradiated prostate cancer.  During the examination, the Veteran reported experiencing urinary frequency, although stating that it had not required treatment.  The Veteran also denied experiencing any urinary incontinence, urinary tract infections, renal colic, bladder stones, nephritis, or any colon impairment.  The Veteran further stated that his prostate cancer residuals did not create any limitations on his activities of daily living.  On physical examination, the examiner noted that the Veteran's prostate was firm, with no evidence of a nodule.  Additionally, laboratory testing revealed normal urinalysis results, as well as normal levels of creatinine, potassium, and a complete blood count.

Private treatment records from October 2006, January 2007, March 2007, and June 2007 reflect the Veteran's denial of experiencing any urinary incontinence, any change in his urinary patterns, or any blood in his urine.  The treatment records further reflect that the Veteran has been diagnosed with hypertension, which has been characterized as controlled, although the Veteran did evidence some "very mild" bilateral pedal edema in March 2007.

In a November 2007 statement, the Veteran reported that he experiences frequent urination and a dysuria and that he voids five times per night (nocturia).  An April 2008 VA treatment record reflects the Veteran's report of experiencing dysuria and nocturia four to five times per night.  The Veteran was assessed with acute prostatitis.  

The Veteran underwent a VA genitourinary examination in October 2008, during which he reported experiencing urinary frequency, which he characterized as more frequent at night.  He reported daytime voiding of every three to four hours and nighttime voiding of four to six times per night. The Veteran also reported some urinary dribbling, but denied the use of absorbent pads, and stated that he intermittently experiences a weak urinary stream and a burning sensation when urinating.  He reported having hypertension, but denied any history of recurrent urinary tract infections or catheterizations.  On physical examination, the examiner noted no evidence of peripheral edema and no enlargement of the prostate or blood discovered on examination.  Laboratory test results revealed a normal urinalysis, and the examiner noted that the Veteran's urine culture evidenced no growth after two days.  Blood serologies revealed a BUN of 9 and creatinine of 0.9.  The examiner diagnosed the Veteran with status-post radiation treatment for prostate cancer with mild obstructive symptoms, including urinary frequency, dysuria, and urinary stream problems.

The Veteran was afforded another VA genitourinary examination in March 2010.  At this time, the Veteran reported urinating every one to two hours during the day and at least four times each night.  He reported experiencing urinary frequency and urgency and dysuria, but no hematuria.  He reported experiencing some urinary tract infections and experiencing some urinary dribbling, although he denied the use of absorbent pads.  On physical examination, there was no evidence of dribbling or incontinence, and the prostate was assessed as boggy.

At the outset of this analysis, the Board reiterates that pursuant to 38 C.F.R. § 4.115a, which outlines the ratings for genitourinary dysfunctions, only the predominant area of dysfunction shall be considered for rating purposes.  In the instant case, the Veteran's predominant residual of his irradiated prostate cancer is a voiding dysfunction, as reflected by the 2008 VA examiner's diagnosis of mild obstructive symptoms, including increased urinary frequency, urinary stream weakness, and dysuria.  The Board acknowledges that the medical evidence of record reflects that the Veteran has hypertension, and on one occasion, he evidenced some "very mild" pedal edema.  However, the record fails to reflect that the Veteran's hypertension, which he reports predates his prostate cancer diagnosis and treatment, has been assessed as a residual of his prostate cancer.  Moreover, the Veteran's blood serologies have failed to reflect any renal impairment.  Thus, based on the medical evidence of record and the Veteran's reported prostate cancer residual symptomatology, the Board concludes that the Veteran's disability is properly rated under the rating criteria for voiding dysfunctions.

A review of the record reflects that the RO increased the Veteran's noncompensable rating to 40 percent disabling effective from November 2007, as the Veteran's November 2007 notice of disagreement reflected his report that he awakens five times per night to void.  Based on the rating criteria for urinary frequency, a 40 percent rating is assigned for daytime voiding at intervals less than one hour or awakening to void five or more times per night.

Turning first to whether the Veteran is entitled to a compensable rating for the residuals of his service-connected prostate cancer prior to November 2007, the Board finds that the evidence of record fails to reflect a basis for assigning a compensable rating.  The evidence from this rating period fails to reflect the Veteran's report of wearing any absorbent materials to treat urinary incontinence or of voiding every two to three hours during the day or twice each night, as would otherwise entitle him to a compensable rating pursuant to the rating criteria for a voiding dysfunction or urinary frequency.  Moreover, the Veteran denied experiencing any urinary tract infections or catheterizations, and he did not report a markedly diminished strength urine stream or an inability to empty his bladder during this rating period, as would entitle him to a compensable rating pursuant to the rating criteria for obstructive voiding or recurrent urinary tract infections.  Rather, the evidence from this rating period reflects that the Veteran's prostate was characterized as firm with no nodules, and the Veteran did not report any symptoms resulting from his prostate cancer residuals when seeking medical treatment during this rating period.  Accordingly, the evidence of record reflects that a noncompensable rating adequately contemplates his symptomatology.

Turning next to whether an increased rating is warranted for the rating period commencing in November 2007, the Board finds that the evidence of record fails to reflect a basis for awarding a rating in excess of 40 percent.  In that regard, the only available higher rating is assigned when the evidence reflects that an appliance is used to treat urinary leakage, diversion, or incontinence, or when absorbent materials must be changed more than four times per day.  As the Veteran is not shown to have been prescribed a device to treat any urinary incontinence and has denied the use of absorbent materials, an increased rating is not for application.  Moreover, the Board notes that the Veteran has described his urinary incontinence as dribbling, and no urinary incontinence was noted during physical examinations performed during this rating period.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported urinary symptomatology.  Indeed, the Veteran is competent to report his symptomatology, and the record reflects that the RO's assignment of an increased rating effective November 2007 was predicated on the Veteran's report of experiencing nocturia five times per night.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, as outlined above, neither the Veteran's reported symptomatology nor the clinical evidence of record reflect the requisite findings that would allow the award of ratings in excess of those currently assigned.  

Based on the foregoing, the Board concludes that a basis for assigning a schedular rating in excess of those assigned for the residuals of the Veteran's service-connected prostate cancer has not been presented.  Therefore, the Veteran's appeal is denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's prostate cancer residuals increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, as he has reported that he is retired from his career as a truck-driver.  However, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected prostate cancer residuals.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected prostate cancer residuals preclude employment, as the Veteran reported that his residual disability does not affect his activities of daily living.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to this service-connected disability, and entitlement to a TDIU is not warranted.

ORDER

A compensable rating for the residuals of service-connected prostate cancer prior to November 8, 2007, and a rating in excess of 40 percent thereafter, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


